Title: Thomas Jefferson to Patrick Gibson, 12 April 1814
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir Monticello Apr. 12. 14.
          Our newspapers having come lately more irregularly than usual I have as yet seen nothing later than the President’s recommendation to repeal the embargo. what act of England has produced this change of policy, we do not yet know; but I presume an armistice, or something equivalent has been proposed, and the rather, as we are told that vessels pass freely in
			 & out  of our bay. under these circumstances it is advisable to hold up my flour
			 for a better price than had been before expected; and indeed if exportation be free of both embargo & blockade, I see
			 no reason why the prices should not be quite high. I leave therefore the
			 disposal of my flour, as to price, to your discretion altogether, to be governed by circumstances & prospects;
			 and the
			 rather as I must draw on you within 2. or 3. weeks in favor of Robert S. Sthreshly for 230. Dollars for corn bought of him.
          
          I must ask the favor of you to send me a quarter cask of powder either by Johnson’s boat if down; if not, then by mr Randolph’s.accept my friendly salutations.
          Th:
            Jefferson
        